UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6929



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JESUS HALL, a/k/a Weedy, a/k/a Jesse Hail,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
97-365; CA-05-1393)


Submitted:   September 27, 2005           Decided:   October 3, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jesus Hall, Appellant Pro Se. Christine Manuelian, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jesus Hall seeks to appeal the district court’s order

denying relief on his motion filed pursuant to Fed. R. Civ. P.

60(b), seeking reconsideration of the denial of his 28 U.S.C. §

2255 (2000) motion.      Because Hall’s motion did not assert a defect

in the collateral review process itself, but rather reargued the

merits of his § 2255 motion based on new case law, the motion was

properly    characterized    a    successive   §   2255    motion      under   our

decision in United States v. Winestock, 340 F.3d 200, 207 (4th Cir.

2003).    To appeal an order denying a Rule 60(b) motion in a habeas

action,    Hall   must   establish    entitlement     to   a   certificate      of

appealability.     See Reid v. Angelone, 369 F.3d 363, 368 (4th Cir.

2004).

            A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                   28

U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating     that    reasonable    jurists      would     find    that    his

constitutional     claims   are   debatable    and    that     any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Hall has not made the requisite showing.




                                     - 2 -
            Accordingly, we deny a certificate of appealability and

dismiss the appeal.    To the extent that Hall’s notice of appeal and

informal brief could be construed as a motion for authorization to

file a successive § 2255 motion, we deny such authorization.                See

Winestock, 340 F.3d at 208. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                    - 3 -